FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 October 17, 2012
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                  TENTH CIRCUIT


 DAVID PAUL LORENTZEN,

          Petitioner-Appellant,
                                                        No. 12-1365
 v.
                                               (D.C. No. 1:12-CV-01233-LTB)
                                                          (D. Colo.)
 ROBERT OMER; THE ATTORNEY
 GENERAL OF THE STATE OF
 COLORADO,

               Respondents-Appellees.


          ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before KELLY, TYMKOVICH, and GORSUCH, Circuit Judges.


      David Lorentzen was convicted of criminal trespass in Colorado state court

and was sentenced to two years of probation. Mr. Lorentzen didn’t file a direct

appeal. Instead, he filed a state habeas corpus petition with the Colorado Supreme

Court, which was summarily denied. Mr. Lorentzen filed a motion seeking relief

from his conviction under 28 U.S.C. § 2254, which the district court denied. In

the same order, the district court denied Mr. Lorentzen’s request for a certificate




      *
         This order is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
of appealability (“COA”). The district court also denied his motion for

reconsideration. He now seeks to appeal the district court’s order.

      To appeal the district court’s order, Mr. Lorentzen must first obtain a COA.

We may grant a COA only if Mr. Lorentzen makes a “substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To do this, he must

demonstrate that “reasonable jurists could debate whether (or, for that matter

agree that) the petition should have been resolved in a different manner or that the

issues presented were adequate to deserve encouragement to proceed further.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks omitted).

Because Mr. Lorentzen proceeds in this court pro se, we review his pleadings with

special solicitude.

      Bearing these standards in mind, we hold Mr. Lorentzen ineligible for a

COA. The district court correctly held that Mr. Lorentzen failed to exhaust his

claims before seeking federal relief, and more than adequately explained why his

state habeas filing with the Colorado Supreme Court was insufficient to exhaust

his claims. Before us, Mr. Lorentzen additionally contends he exhausted his

claims by filing a motion to dismiss before the state trial court. But this

contention is of no help to Mr. Lorentzen. For claims to be exhausted, the

petitioner must “invok[e] one complete round of the State’s established appellate

review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (emphasis




                                         -2-
added). Mr. Lorentzen didn’t invoke the appellate review process by requesting

dismissal before the trial court.

      Because Mr. Lorentzen cannot show the district court’s resolution of his

§ 2254 motion is debatable, his application for a COA is denied.




                                      ENTERED FOR THE COURT



                                      Neil M. Gorsuch
                                      Circuit Judge




                                        -3-